El Juez Asociado Señor Santana Becerra
emitió la opinión del Tribunal.
Por carta circular Núm. 9 de 26 de julio de 1963 el Super-intendente de la Policía estableció un registro de elegibles para ascenso a la categoría de Teniente Segundo, como resultado de exámenes ofrecido a tal efecto. La lista de elegi-bles se componía de 111 candidatos a ascenso. El demandante *686Sargento Isabelo Román Díaz ocupaba el sitio Núm. 102 en estricto orden de la puntuación obtenida en los exámenes, de dicha lista de 111 candidatos. A todos los candidatos a ascenso que tenían la condición de veteranos la Dirección de la Policía les acreditó 5 puntos sobre la puntuación obtenida en los exámenes, de acuerdo con lo dispuesto en la See. 2 de la Ley Núm. 469 de 15 de mayo de 1947 — Carta de Derechos del Veterano Puertorriqueño.
La Carta de Derechos del Veterano Puertorriqueño, Ley Núm. 469 de 15 de mayo de 1947, en su See. 2 dispone lo siguiente: “A los efectos de calificar para cualquier cargo o empleo en el Servicio Estadual, la Autoridad correspon-diente acreditará a todo veterano aspirante a dicho cargo o empleo en los exámenes que al efecto se ofrezcan y en los que éste participe, un cinco (5) por ciento del cómputo general de puntuación.”
Con el pretexto de buscar la intención legislativa, la ex-presión de la cual en este caso es por excelencia la letra clara y libre de toda ambigüedad de la See. 2 antes transcrita,— Art. 14, Código Civil; Rodríguez Rodríguez v. Gobernador, 91 D.P.R. 101 (1964); López v. Muñoz, Gobernador, 81 D.P.R. 337 (1959) y autoridades ahí citadas: — la Sala sen-tenciadora determinó que la See. 2 concede el beneficio del cinco (5) por ciento sólo en la primera ocasión en que los exámenes son tomados para entrar inicialmente en el Ser-vicio. No podemos estar conformes con el criterio de la Sala sentenciadora, que más que una interpretación de la ley constituye una distinta redacción judicial de la misma inter-calándole limitaciones y cualificaciones restrictivas de su alcance que el Legislador no tuvo a bien imponer.(1)
*687La Exposición de Motivos de la Carta de Derechos del Veterano expresa que “Se fijan aquí ciertas facilidades, derechos, beneficios y preferencias en favor de los veteranos *688de Puerto Rico, todos ellos absolutamente necesarios para acelerar el proceso de su incorporación a la vida civil, mejorar su preparación académica y su adiestramiento técnieo-vocacional y proveerles medios para asegurar su bienestar económico y social”. Nadie mejor dotado de capacidad que el propio Legislador para determinar qué derechos, qué bene-ficios y qué preferencias en favor de los veteranos debía con-ceder, y en qué amplitud o extensión concederlos, para lograr adecuadamente los fines y propósitos que perseguía con esta legislación. Así, con miras a lograr esos fines, entre otros derechos, beneficios y preferencias, dispuso el Legislador en la See. 2 que a los efectos de calificar para cualquier cargo o empleo ... la Autoridad acreditará a todo veterano aspirante a dicho cargo o empleo en los exámenes que al efecto se ofrezcan y participe, un cinco por ciento ....
Ante lenguaje tan claro, explícito y libre de toda ambigüedad o duda, no cabe menospreciar la letra de la ley, según reza la tradicional norma de hermenéutica que nos impone el Art. 14 del Código Civil, bajo el pretexto de cumplir su espíritu. Aquí espíritu o intención y letra son la misma cosa. El Legislador escribió así la See. 2 para darle cuerpo y sustancia a la intención que tenía. La Sala sentenciadora al leer en la See. 2 las restricciones que ha leído sin estar ahí dichas, parte del supuesto de que con la toma o aprobación de un primer examen para el Servicio ahí se cumple o ahí termina en este aspecto el proceso de integración de un veterano a la vida civil. Además de que el supuesto puede resultar de *689dudosa corrección intrínseca ante la experiencia y los com-plejos factores que pueden entrar en juego o que deben ser evaluados en todo un proceso de integración de un veterano a la vida civil, al Legislador ya pasó el juicio apropiado sobre el particular y creyó necesario el mandato de la See. 2 sin cualificaciones o limitaciones en su alcance que no dispuso.
No correspondía a la Sala sentenciadora modificar el juicio del Legislador con su propio juicio sobre cuándo ocurre la debida integración o cuándo ha terminado el proceso de ajuste para en esa forma achicar el alcance de la See. 2 de la Ley adicionándole limitaciones que en su texto no aparecen. No hay margen aquí para interpretación de lo que sería un estatuto dudoso. La expresión del mandato que contiene la See. 2 es clara y definitiva.
El que se conceda a veteranos beneficios en la puntuación de exámenes adicionales para ascenso no es un hecho inusi-tado. Muchos Estados los han concedido y su validez se ha sostenido aun ante planteamientos constitucionales. Como se dijo en McNamara v. Director of Civil Service, 110 N.E.2d 840 (Mass.) 1953, la diferencia entre concederles a veteranos el beneficio en los exámenes originalmente tomados para entrar a un cargo y el concederlo en aquellos exámenes para ascenso es una diferencia de grado y no fundamentalmente de principio. En State v. Civil Service Com’n of City of Bridgeport, 90 A.2d 862 (Conn.) 1952, se dice que la determina-ción de si la política pública demanda que se le dé trato pre-ferente a los veteranos en exámenes de ascenso en el Departa-mento de Policía era una para ser contestada únicamente por la Asamblea Legislativa, no siendo de la potestad del Poder Judicial el considerar la sapiencia o no de esa medida. La Corte Suprema de Connecticut no encontró ninguna distin-ción vital entre el poder de la Legislatura para conceder preferencias originalmente para entrar en el empleo y su poder para concederlas en ascenso. Cf. Herman v. Sturgeon, 293 N.W. 488, (Iowa) 1940, donde el Tribunal dice que no *690ve méritos en la contención de que la preferencia a un ve-terano no se aplique a exámenes de ascenso y comenta que determinada sección, al proveer las preferencias, expresa-mente incluía la frase “todos los exámenes”.
Asumiendo que estuviéramos ante un estatuto de dudoso texto que demandara interpretación, hay un punto adicional. Ha sido norma de derecho generalmente aceptada que la aplicación e interpretación administrativa de un estatuto por aquellos organismos particularmente encargados de ponerlo en vigor y velar porque sus fines se cumplan de ordinario debe merecerle un gran peso a los tribunales. En la aplicación de la See. 2 de la Carta de Derechos del Veterano la Oficina de Personal, cuya autoridad sobre la materia no admite dudas, ha acreditado el 5 por ciento todas las veces que un veterano cubierto por la Ley ha tomado y aprobado un examen. Específicamente así lo hizo con los registros de elegibles de la Policía. Cuando dicha función de establecer registros de elegibles pasó a la dirección del propio Cuerpo, administrativamente se siguió igual norma. (2)
Es significativo el hecho que con posterioridad al 1947 y durante tantos años que ha estado en vigor la See. 2 el Legislador ha legislado en relación a la Ley Núm. 469 y en momento alguno ha alterado o repudiado la interpretación administrativa de dicha disposición o la aplicación de la misma hecha por los organismos administrativos. Debe presumirse que ha sancionado dicha interpretación.
Intercalarle a la See. 2 por fiat judicial las restricciones que en ella ha leído la Sala sentenciadora me parece ser un tradicional caso de legislación judicial no autorizada ni deseable. Debe ser la Legislatura quien determine si un vete-*691rano ha logrado o no reintegrarse a la vida civil por haber tomado un examen de ingreso al Servicio, y si ya no necesita de la protección amplia de la See. 2 según la otorgó el Legis-lador, que como dice la Exposición de Motivos, la consideró absolutamente necesaria para lograr su fin.

Por las consideraciones expuestas se revocará la senten-cia recurrida y se declarará sin lugar la demanda.

El Juez Asociado Señor Dávila disintió en opinión en la cual concurren los Jueces Asociados Señores Rigau y Ramírez Bages.

“. . . Además olvida que, cuando el legislador se ha manifestado en lenguaje claro e inequívoco, el texto de la ley es la expresión por excelencia de toda intención legislativa. Art. 14 Cód. Civil, ed. 1930, 31 L.P.R.A. 14; 2 Sutherland, Statutory Construction, 3ra. ed., sec. 4701 et seq.; Endlich, On the Interpretation Statute, cap.0 I, sec. 1 et seq.; Sutherland, Statutes■ and Statutory Construction, cap.0 XIII, sec. 234 *687et seq.; Black, Construction and Interpretation of the Laws, cap.° 3, pág. 51. (5) En Atiles, Admor. v. Comisión Industrial, 77 D.P.R. 16, 20 (1954), expresamos que es la obligación del juzgador el hacer valer la letra de la ley, si bien no debe adoptarse una interpretación literal cuando ella resulta contraria a la intención general auténtica y al verdadero propósito del legislador y conduciría obviamente a resultados absurdos e irrazonables; y aun así, dijimos que si el legislador ha deseado tales resultados y no hay margen en el texto de la ley para imputarle otra intención que sea más racional y justa, los tribunales no deben imponer su propio criterio de justicia y razonabilidad, y deberán entonces respetar la voluntad legis-lativa. Y en Clínica Juliá v. Secretario de Hacienda, 76 D.P.R. 509, 521 (1954):
‘Pero esos son casos que envuelven contradicciones internas en el propio estatuto, correspondiendo entonces a los tribunales el resolver tal contradicción a base del establecimiento de la intención autén-tica del legislador. Ese propósito no debe ser el del juez, sino el del legislador, según surja del estatuto en sí. El juez es un intérprete, y no creador. Su facultad de interpretación adquiere relevancia cuando del estatuto surgen varios significados probables que suministren un margen adecuado para selección judicial, pero si el lenguaje es tan inequívoco que postula un solo significado, un sentido cabal de humildad y autodisciplina judicial requiere la aplicación de la voluntad legisla-tiva. Frankfurter, “Some Reflections on the Reading of Statutes”, 47 Col. L. Rev. 527; 1 Mertens 59. Ese es un postulado del honor judicial’.
Véanse: De la Haba v. Tribunal de Contribuciones, 76 D.P.R. 923, 947 (1954); Cuando el lenguaje de un estatuto [contributivo] es claro, éste debe ser aplicado como la Asamblea Legislativa lo redactó y no como este Tribunal o el Secretario [de Hacienda] pudieron querer que éste leyera; Comunidad Fajardo v. Tribunal de Contribuciones, 73 D.P.R. 543, 551 (1952). En este caso dijimos al revocar al Tribunal Superior que negó el derecho a deducir ciertos intereses a los efectos de la contribución sobre ingresos, que las cortes no tienen autoridad para injertar en el lenguaje inequívoco de un estatuto lo que la Legislatura, ya fuere deliberadamente o no, eligió omitir, aun reconociendo que la aplicación de la ley según fue hecha por el tribunal inferior respondía a una política general legislativa contra la deducción de tales intereses en determinados casos especificados.
“No hay razón para que intercalemos en ,el estatuto, lo que consti-tuiría una invasión de la función legislativa,, la circunstancia adicional de que la incapacidad debe surgir como resultado de un daño directamente infligido por la persona que se .apresa o se trata de apresar atacando al policía, o por algún otro medio de violencia externo. Como expusimos en Caguas Bus Line, Inc. v. Sierra, Comisionado, 73 D.P.R. 743, 750 (1952), *688la Legislatura en este caso tenía pleno conocimiento del problema, máxime cuando en la misma Sesión aprobó ambos estatutos de pensiones, previo el impacto económico de esta pensión especial proveyendo para su pago con cargo al Tesoro Público sin sujeción a la solvencia de un fondo particular, y no hay porqué imponer restricciones que no están en la ley, con mayor razón, cuando es norma generalmente aplicada que las leyes de pensiones deben interpretarse liberalmente a favor del beneficiario dado el propósito reparador con que se aprueban, [citas]”
Así se expresó el Tribunal en López v. Muñoz, Gobernador, antes citado.


En el Manual de Procedimientos de la División de Reclutamiento de la Oficina de Personal, distribuido por dicha Oficina a los funcionarios a cargo del personal de las agencias gubernamentales, se dispone que en las calificaciones de todos los exámenes y el establecimiento de registros se acrediten las preferencias de veteranos, sin hacerse distinción en cuanto a si el veterano ya ha recibido preferencia en algún otro examen.